USCA4 Appeal: 22-4030     Doc: 20         Filed: 08/26/2022    Pg: 1 of 5




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-4030


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        TERRY SHIFFLETT,

                            Defendant - Appellant.



                                              No. 22-4040


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        TERRY LEE SHIFFLETT,

                            Defendant - Appellant.



        Appeals from the United States District Court for the Northern District of West Virginia,
        at Martinsburg. Gina M. Groh, District Judge. (3:21-cr-00037-GMG-RWT-1; 3:99-cr-
        00042-GMG-RWT-3)


        Submitted: August 19, 2022                                    Decided: August 26, 2022
USCA4 Appeal: 22-4030      Doc: 20         Filed: 08/26/2022    Pg: 2 of 5




        Before AGEE and DIAZ, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Robert C. Stone, Jr., ROBERT C. STONE, JR., PLLC, Martinsburg, West
        Virginia, for Appellant. William Ihlenfeld, United States Attorney, Eleanor F. Hurney,
        Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
        Martinsburg, West Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-4030      Doc: 20         Filed: 08/26/2022      Pg: 3 of 5




        PER CURIAM:

               Terry Shifflett pled guilty pursuant to a plea agreement to one count of aiding and

        abetting the unlawful use of a communication facility. He was sentenced to 10 months in

        prison. The same day, the court revoked Shifflett’s supervised release and sentenced him

        to a consecutive term of 24 months’ imprisonment. On appeal, Shifflett contends that his

        revocation sentence is unreasonable because he already served 41 months for a prior

        violation of supervised release. He also claims that the district court abused its discretion

        when it declined his request to run his 10-month sentence partially concurrently with his

        new revocation sentence.

               “A district court has broad discretion when imposing a sentence upon revocation of

        supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). “We will

        affirm a revocation sentence if it is within the statutory maximum and is not plainly

        unreasonable.” United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (internal

        quotation marks omitted).     In determining whether a revocation sentence is plainly

        unreasonable, we first determine whether the sentence is procedurally or substantively

        unreasonable. Id. In making this determination, we are guided by “the same procedural

        and substantive considerations that guide [its] review of original sentences,” but we take

        “a more deferential appellate posture than we do when reviewing original sentences.”

        United States v. Padgett, 788 F.3d 370, 373 (4th Cir. 2015) (cleaned up).

               A supervised release revocation sentence is procedurally reasonable if the district

        court “adequately explains the chosen sentence after considering the Sentencing

        Guidelines’ nonbinding Chapter Seven policy statements and the applicable 18 U.S.C.

                                                     3
USCA4 Appeal: 22-4030      Doc: 20          Filed: 08/26/2022      Pg: 4 of 5




        § 3553(a) factors.” Slappy, 872 F.3d at 207 (internal footnotes omitted); see 18 U.S.C.

        § 3583(e) (listing relevant factors). The court “must consider the [non-binding] policy

        statements contained in Chapter 7 [of the Guidelines], including the policy statement range,

        as ‘helpful assistance.’” United States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007)

        (quoting United States v. Crudup, 461 F.3d 433, 439 (4th Cir. 2006)); see United States v.

        Thompson, 595 F.3d 544, 547 (4th Cir. 2010); 18 U.S.C. § 3553(a)(4)(B).

               “[A] revocation sentence is substantively reasonable if the court sufficiently states

        a proper basis for its conclusion that the defendant should receive the sentence imposed.”

        Slappy, 872 F.3d at 207 (cleaned up). Only if this court finds a revocation sentence

        unreasonable does it consider whether the sentence “is plainly so, relying on the definition

        of plain used in our plain error analysis—that is, clear or obvious.” Id. at 208 (cleaned up).

        “If a revocation sentence—even an unreasonable one—is not plainly unreasonable, [this

        Court] will affirm it.” Id. (internal quotation marks omitted).

               Upon review, we conclude that Shifflett’s 24-month revocation sentence, which is

        both within the policy statement range and the statutory maximum, is reasonable. The

        record discloses that the court considered the parties’ arguments and the relevant 18 U.S.C.

        § 3553(a) factors, while emphasizing Shifflett’s breach of trust and the need for

        consequences for the violation. Next, we find that the district court did not abuse its

        discretion by declining to order that the sentences run concurrently. See Setser v. United

        States, 566 U.S. 231, 236 (2012). The court acknowledged its authority to order concurrent

        sentences but determined that the Guidelines’ nonbinding guidance to run them

        consecutively was appropriate under the facts presented.

                                                      4
USCA4 Appeal: 22-4030      Doc: 20        Filed: 08/26/2022     Pg: 5 of 5




              Accordingly, we affirm the district court’s judgments. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    5